DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites group X as being a group capable of emitting light or radioactive radiation and group L as being a linker molecule or being completely absent. Given that group L serves as the linker molecule to connect group X with the remaining structure of formula I, it is unclear how group X should be linked to formula I in the event that group L is absent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 5, 7-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al. ("Mechanism of Inducible Nitric-oxide Synthase .
In regards to claim 1, Nagpal discloses a compound represented by the following formula (see figure 1, p. 19687):

    PNG
    media_image1.png
    649
    532
    media_image1.png
    Greyscale


wherein R is 1) a hydrogen atom or 2) a COOCH3 functional group (see figure 1 reproduced above).
However, Nagpal is silent on a group X, which is a group capable of emitting light or radioactive radiation, and a group L wherein L is absent or a linker molecule.
Dratz discloses the analogous art of labeling and identification of changes in protein levels and changes in enzyme activity (abstract). Dratz teaches that optical labeling molecules (para. [0075]) such as pyrimidine imidazoles (para. [0077]) may be modified by optical labeling moieties such as Alexa dyes (including Alexa Fluor-514 and 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosed composition of Nagpal to include a group X, which is a group capable of emitting light (fluorescent emission) for the benefit of enabling detection of enzyme molecules by measuring fluorescent emission and providing labeling molecules that feature increased solubility over a wide pH range and enhanced detection sensitivity (Dratz, para. [0083]-[0084]) as well as a group L wherein L is a linker molecule for the benefit of attaching other component to the optical labeling tag (Dratz, para. [0088]).
In regards to claim 2, modified Nagpal-Dratz discloses a compound wherein the group X is a fluorophore (optical labeling molecule comprises a fluorophore; Alexa dyes) (Dratz, para. [0008], [0084]).
In regards to claim 3, modified Nagpal-Dratz discloses a compound wherein the fluorophore is selected from Alexa Fluor (Alexa dyes including, but not limited to, Alexa Fluor 350, Alexa Fluor 405, Alexa Fluor 430, Alexa Fluor 488, Alexa Fluor 500, Alexa Fluor 514, Alexa Fluor 532, Alexa Fluor 546, Alexa Fluor 555, Alexa Fluor 568, Alexa Fluor 594, Alexa Fluor 610, Alexa Fluor 633, Alexa Fluor 647, Alexa Fluor 660, Alexa Fluor 680, Alexa Fluor 700 and Alexa Fluor 750) (Dratz, para. [0084]).

In regards to claim 7, Nagpal discloses a compound represented by the following formula (see figure 1, p. 19687):

    PNG
    media_image1.png
    649
    532
    media_image1.png
    Greyscale

wherein R is 1) a hydrogen atom or 2) a COOCH3 functional group (see figure 1 reproduced above).
However, Nagpal is silent on a compound further comprising Alexa Fluor-514 as represented in formula II of claim 7 (see formula II reproduced below).

    PNG
    media_image2.png
    753
    699
    media_image2.png
    Greyscale

Dratz discloses the analogous art of labeling and identification of changes in protein levels and changes in enzyme activity (abstract). Dratz teaches that optical labeling molecules (para. [0075]) such as pyrimidine imidazoles (para. [0077]) may be modified by optical labeling moieties such as Alexa dyes (including Alexa Fluor-514 and Alexa Fluor-610) (para. [0084]) to enable detection of enzyme molecules by measuring fluorescent emission (para. [0084]) and said optical labeling molecules are beneficial because they feature increased solubility over a wide pH range and enhanced detection sensitivity (para. [0083]). Additionally, Dratz teaches that a linker moiety may be included to attach other components to the optical labeling tag (para. [0088]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosed composition of Nagpal to include a compound further comprising Alexa Fluor-514 as represented by Formula II for the benefit of enabling detection of enzyme molecules by measuring fluorescent emission and providing labeling molecules that feature increased solubility over a wide pH range and enhanced detection 
In regards to claim 8, Nagpal discloses a compound represented by the following formula (see figure 1, p. 19687):

    PNG
    media_image1.png
    649
    532
    media_image1.png
    Greyscale

wherein R is 1) a hydrogen atom or 2) a COOCH3 functional group (see figure 1 reproduced above).
However, Nagpal is silent on a compound further comprising Alexa Fluor-610 as represented in formula III of claim 8 (see formula III reproduced below).

    PNG
    media_image3.png
    706
    1256
    media_image3.png
    Greyscale

Dratz discloses the analogous art of labeling and identification of changes in protein levels and changes in enzyme activity (abstract). Dratz teaches that optical labeling molecules (para. [0075]) such as pyrimidine imidazoles (para. [0077]) may be modified by optical labeling moieties such as Alexa dyes (including Alexa Fluor-514 and Alexa Fluor-610) (para. [0084]) to enable detection of enzyme molecules by measuring fluorescent emission (para. [0084]) and said optical labeling molecules are beneficial because they feature increased solubility over a wide pH range and enhanced detection sensitivity (para. [0083]). Additionally, Dratz teaches that a linker moiety may be included to attach other components to the optical labeling tag (para. [0088]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosed composition of Nagpal to include a compound further comprising Alexa Fluor-610 as represented by Formula III for the benefit of enabling detection of enzyme molecules by measuring fluorescent emission and providing labeling molecules that feature increased solubility over a wide pH range and enhanced detection sensitivity (Dratz, para. [0083]-[0084]) as well as a group L wherein L is a linker 
In regards to claim 11, modified Nagpal-Dratz discloses a method for monitoring change of NO concentration in living cells or living animals (NO [nitric oxide] produced) (Nagpal, p. 19687, col. 2, para. 1), the method comprising the steps of: (a) contacting a compound of the formula depicted in figure 1 (Nagpal, see figure 1, p. 19687) (incubated with different concentrations of the inhibitor PIC or PID) (Nagpal, p. 19687, col. 2, para. 1) with the living cells or living animals (RAW cells) (Nagpal, p. 19687, col. 1, para. 3); and (b) detecting emitted chemiluminescence (ECL chemiluminescence detection kit) (Nagpal, p. 19688, col. 2, para. 1) or radioactive radiation from the compound (radioligand binding assay) (Nagpal, p. 19694, col. 1, para. 1).
In regards to claim 12, modified Nagpal-Dratz discloses a method for studying kinetics of enzyme reactions (kinetics of inhibitor binding with iNOS) (Nagpal, p. 19687, col. 1, para. 2) that involve nitric oxide release in cells (RAW cells) (Nagpal, see Effect of PID on Fully Assembled Active iNOSfl in RAW Cells, p. 19691, col. 1-2) or tissue (tissue culture plates) (Nagpal, p. 19686, col. 2, para. 6).
In regards to claim 13, modified Nagpal-Dratz discloses a method wherein the subject is a cultured (tissue culture plates) (Nagpal, p. 19686, col. 2, para. 6) or collected cell (RAW cells) (Nagpal, see Effect of PID on Fully Assembled Active iNOSfl in RAW Cells, p. 19691, col. 1-2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagpal in view of Dratz as applied to claim 2 above, and further in view of Jefferson et al. (US 2005/0256121), hereinafter Jefferson.
In regards to claim 4, modified Nagpal-Dratz discloses that radioactive labeling of proteins is known in the art (Dratz, para. [0228]) with radioactive labels such as tritiated acetic anhydride or iodoacetamide (Dratz, para. [0229]).
However, modified Nagpal-Dratz is silent on a compound wherein the radioactive tracer element comprises technetium-99m or other radioactive labels of short half-life permissible for human use.
Jefferson discloses the analogous art of labeling heterocyclyls and heteroaryls including imidazoles and pyrimidines (abstract; para. [0603]). Jefferson teaches that radionuclides such as technetium-99m (technetium-99) and indium-111 (para. [0688]) are suitable labels of heterocyclyls and heteroaryls that enable detectable signals in diagnostic methods while still retaining biological activity (para. [0687]).
Therefore, it would have been obvious to one with ordinary skill in the art to further modify the disclosure of modified Nagpal-Dratz to include a radioactive tracer element comprising technetium-99m or other radioactive labels of short half-life permissible for human use for the benefit of enabling detectable signals in diagnostic methods while retaining biological activity (Jefferson, para. [0687]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagpal in view of Dratz as applied to claim 1 above, and further in view of Lee (US 2001/0049109).

However, modified Nagpal-Dratz does not positively teach a compound (optical labeling molecule) wherein the linker molecule is selected from a substituted or unsubstituted benzene moiety or a group comprising more than four fused benzene rings or substituents of similar size.
Lee discloses the analogous art of providing fluorescent labeling and detection compounds (para. [0004]). Lee teaches that linker molecules may be included in labeling compounds to provide rigidity to the linker and examples of such linker molecules include alkene, diene, alkyne, or five and six membered rings (more than four) having at least one unsaturated bond and/or having a fused ring structure (para. [0083]) and further teaches that such five or six membered ring or fused ring structure may include benzene (para. [0084]). 
Therefore, it would have been obvious to one with ordinary skill in the art to further modify the disclosure of modified Nagpal-Dratz to include a linker molecule that is selected from a substituted or unsubstituted benzene moiety or a group comprising more than four fused benzene rings or substituents of similar size for the benefit of providing rigidity to the linker (Lee, para. [0004], [0084]).

Response to Arguments
I. Specification Objections 
Applicant’s arguments, see Remarks, p. 9, filed 17 February 2022, with respect to the objection of terms "PIC," "PIA," and "PIA-514" have been fully considered and are persuasive.  The objection of 17 November 2021 has been withdrawn.
It is made of record that the following terms are understood from the prior art and Applicant’s specification: “PIC” means pyrimidine imidazole core compound (Nagpal, footnote 3, p. 19685) and refers to a compound of formula IV (Specification, [0086]); “PIA” means pyrimidine imidazole Alexa labelled heterocyclic derivative (Specification, [0028]) and refers to a compound of formula I (Specification, [0089]), and “PIA-514” means pyrimidine imidazole Alexa fluor 514-labelled heterocyclic derivative (Specification, [0028]). If Applicant disagrees, the record would be greatly clarified by amending the specification to define these terms more specifically especially because neither “PIA” nor “PIA-514” are recognized by the art. The definitions above have been gleaned from the art and one of ordinary skill in the art would deduce such from the art available at the time of the invention.
Applicant’s arguments, see Remarks p. 9, filed 17 February 2022, with respect to objection to the specification (misspelling of "imidazole" as "imdazole") have been fully considered and are persuasive. The objection of 17 November 2021 has been withdrawn. 



II. Claim objections
Applicant’s arguments, see Remarks p. 10, filed 17 February 2022, with respect to the objection to claims 11 and 12 (recitation of acronym "iNOS" without definition) have been fully considered and are persuasive. The objection of 17 November 2021 has been withdrawn. 

III. Claim Rejections – 35 USC § 112
Applicant's arguments, see Remarks p. 10-11, filed 17 Feburary 2022, with respect to the rejection of claim 1 due to indefiniteness of group X’s attachment when group L is absent have been fully considered but they are not persuasive.
Applicant argues group X is linked to the N1 (nitrogen) of the piperazine moiety of the ‘compound of formula IV’ for generation of compound formula I and that the piperazine nitrogen represents a secondary amine which can be seamlessly attached to a functional group of amide, amine, or its derivatives when present in X and cites [0052]-[0053] of the specification as describing how the group X interacts with the formula I of the present invention and that group X can be covalently linked to the compound of formula (I). 
However, to import the limitations of formula IV and broadening the limitations of L to encompass other alternatives such as a functional group of amide, amine, or its derivatives as outlined in the specification is improper (see MPEP § 2111.01, subsection II). Applicant’s argument as to group X being linked to the N1 (nitrogen) of the piperazine moiety of the compound of formula IV is moot because claim 1 does not contain a reference nor a limitation in regards to formula IV. 
not present, it is unclear how group X would be bonded to the piperazine moiety of formula I. 
If Applicant were to amend claim 1 to further recite limitations of group L to include a functional group of amide, amine, or its derivatives, the absence of group L would still impart indefiniteness to the claim because group L is positively shown as a variable that the claim has only provided 2 alternatives for and one such alternative being a complete absence which would not provide a connection between group X and the piperazine moiety of formula I and therefore does not clearly outline the metes and bounds of the claimed invention. 

III. Rejection under 35 USC § 103
3.1 Claims 1-3, 5, 7-8,, and 11-13 rejected under 35 USC 103 over Nagpal in view of Dratz
Applicant's arguments, see Remarks p. 11-12, filed 17 Feburary 2022, with respect to the rejection of claims 1-3, 5, 7-8, and 11-13 have been fully considered but they are not persuasive.
Applicant argues that Nagpal cannot be considered as the closest prior art since the mechanism of compounds of Nagpal and the present invention are different and that 
With regards to claims 1-3, 5, and 7-8, Applicant’s arguments are moot because the invention claimed is a composition and does not recite any “mechanism” or intended use.
With regards to claims 11-13, the method claimed is directed towards, “A method for conjointly detecting or quantifying inducible nitric oxide synthase (iNOS) along with its product, nitric oxide (NO), or monitoring change of NO concentration in living cells or living animals” (see claim 11). 
The claims are silent on a method of the abrogation or removal of iNOS inhibitory potential of pyrimidine imidazoles to make them functionally non-interfering for the enzyme’s activity. The claims only recite a method of detecting or quantifying iNOS and its product NO. The 35 USC §103 rejections above over the combination of Nagpal-Dratz has clearly demonstrated the lack of novelty of the claimed method for conjointly detecting or quantifying inducible nitric oxide synthase (iNOS) along with its product, nitric oxide (NO).
Applicant argues that Dratz discloses compounds entirely different from the compounds of the present invention (Remarks, p. 12) and that a person having ordinary skill in the art would not have considered the compounds of Dratz for modification to 
Dratz is relied upon as a secondary reference and is not relied upon to teach the compounds of the claimed invention. Rather, Nagpal is relied upon as the primary reference to teach the claimed invention in view of Dratz demonstrating the obviousness of providing a group X which is capable of emitting light (see 35 USC §103 rejections over Nagpal-Dratz above). Dratz discloses the analogous art of labeling and identification of changes in protein levels and changes in enzyme activity (abstract) and therefore was available at the time of the invention to one of ordinary skill in the art (see MPEP §2141.01(a)). 
Applicant further argues that Dratz deals with optical labeling of molecules in-vitro (and not in-vivo) for proteomic and biological analyses of proteins and other molecules and that the technology disclosed by Dratz can optically label all proteins in a biological system for optical visualization and profiling but cannot directly identify them unless they are separately treated and subjected to subsequent mass-spectrometric analysis (Remarks, p. 14). 
Applicant’s arguments are moot because none of the claims recite a limitation specifying in-vivo or in-vitro analysis.
Applicant continues by arguing that, “… the linker (L) in the probe molecule of the present invention is a molecule, equal to or bigger than four linearly attached benzene rings (See claim 6 of the present application) that imparts the molecule the critical steric bulkiness or size… In contrast, the linker proposed by Dratz does not impart steric 
Applicant’s arguments are moot as the arguments presented are concerned with the 35 USC §103 rejections of claims 1-3, 5, 7-8, and 11-13 over Nagpal in view of Dratz. Claim 6 is rejected in a separate 35 USC §103 rejection over Nagpal in view of Dratz and further in view of Lee (see 35 USC §103 rejections above).
Applicant argues that Dratz does not teach the nitric oxide synthase or any synthase as probable target enzymes and that it is eviden that the disclosure of Nagpal in view of Dratz, either alone or in combination, does not teach or suggest the probe, a compound represented by compound of formula I as recited in the claim 1 (Remarks, p. 15). Applicant continues by arguing that the mechanism of the probe of the present application is entirely different from the cited references (Remarks, p. 15-16).
Dratz is relied upon as a secondary reference and is not relied upon to teach nitric oxide synthase or any synthase as probable target enzymes. Rather, Nagpal is relied upon as the primary reference to teach the claimed invention in view of Dratz demonstrating the obviousness of providing a group X which is capable of emitting light (see 35 USC §103 rejections over Nagpal-Dratz above).
With regards to claims 1-3, 5, and 7-8, Applicant’s arguments are moot because the invention claimed is a composition and does not recite any “mechanism” or intended use.
Applicant’s arguments regarding the combination of Nagpal in view of Dratz are not convincing and, as discussed above and presented in the 35 USC §103 rejections above, the claimed invention is obviated over the prior art cited.

The 35 USC §103 rejections of the claims over Nagpal in view of Dratz obviates the claimed invention and Applicant’s arguments in regards to the combination of Nagpal in view of Dratz are not persuasive due to the reasons discussed above. 

3.2 Claim 4 rejected under 35 USC 103 over Nagpal in view of Dratz and further in view of Jefferson
Applicant's arguments, see Remarks p. 16-17, filed 17 Feburary 2022, with respect to the rejection of claim 4 over Nagpal in view of Dratz and further in view of Jefferson have been fully considered but they are not persuasive.
Applicant argues that Jefferson teaches compounds that are structurally different from the compound of formula I (Remarks, p. 16). 
Jefferson is relied upon as a tertiary reference and is not relied upon to teach the compound of formula I. Rather, Nagpal is relied upon as the primary reference to teach the claimed invention in view of Dratz and Jefferson demonstrating the obviousness of a compound wherein the radioactive tracer element comprises technetium-99m or other radioactive labels of short half-life permissible for human use (see 35 USC §103 rejections over Nagpal-Dratz-Jefferson above).
Applicant continues by arguing that claim 4 is non-obvious due to dependence upon claim 1 as Applicant has argued the non-obvious novelty of claim 1 over Nagpal in view of Dratz (Remarks, p. 17). 


3.3 Claim 6 is obvious over Nagpal in view of Dratz and further in view of Lee
Applicant's arguments, see Remarks p. 17-18, filed 17 Feburary 2022, with respect to the rejection of claim 6 over Nagpal in view of Dratz and further in view of Lee have been fully considered but they are not persuasive.
Applicant argues that Lee discloses energy transfer dyes which can be used with shorter wavelength light sources and therefore is entirely different form the independent claim 1 of the present application and therefore claim 1 is non-obvious over Lee. Applicant continues to argue that claim 6 is dependent upon non-obvious claim 1 and therefore is non-obvious by dependency (Remarks, p. 17-18).
In response to applicant's argument that Lee is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lee discloses the analogous art of providing fluorescent labeling and detection compounds (para. [0004]). Lee teaches that linker molecules may be included in labeling compounds to provide rigidity to the linker and examples of such linker molecules include alkene, diene, alkyne, or five and six membered rings having at least one unsaturated bond and/or having a fused ring structure (para. [0083]) and further teaches . 
Lee is not relied upon as the primary reference to teach the claimed invention as claimed in claims 1 and 6. Rather, Nagpal is relied upon as the primary reference to teach the claimed invention in view of Dratz and Lee demonstrating the obviousness of a compound wherein the linker molecule is selected from a substituted or unsubstituted benzene moiety or a group comprising more than four fused benzene rings or substituents of similar size (see 35 USC §103 rejections over Nagpal-Dratz-Lee above).
The rejection is maintained in light of the response to arguments above demonstrating that claim 1 is in fact obviated over Nagpal in view of Dratz and claim 6 is obviated over Nagpal-Dratz further in view of Lee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797